DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
and/or Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement (IDS)
The information disclosure statement submitted on December 18, 2020, has been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-10, 13-17, 19, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Chendamarai Kannan et al., US 10674389 B2, hereinafter “Chendamarai Kannan,” in view of Lee et al., US 11470619 B2, hereinafter “Lee.”
	Consider claim 1. Chendamarai Kannan discloses: 
	a method of maintaining mobility performance in a network from an electronic device, comprising: 
monitoring for a receipt of a downlink reference signal transmitted from a first base station (see column 10 lines 15-21: The method 400 may be performed, for example, by an access terminal (e.g., the access terminal 120 illustrated in FIG. 1) operating on a shared communication medium (e.g., shared communication medium 140). As an example, the shared communication medium may include one or more time, frequency, or space resources on an unlicensed radio frequency band shared between LTE technology and Wi-Fi technology devices); 
detecting that the downlink reference signal has not been received (see column 10 lines 22-30: ...the access terminal may detect a missed reference signal event (e.g., a missed DRS event) associated with a radio link (e.g., radio link 130) established over the shared communication medium. In an aspect, detecting the missed reference signal event may include determining that the access terminal did not detect a reference signal for measuring a quality of the radio link (e.g., a CRS signal) transmitted during the reference signal configuration window (e.g., the DMTC window)).
	Although Chendamarai Kannan further suggests determining, in response to detecting that the downlink reference signal has not been received, that trigger criteria for transmission of a link reference signal has been satisfied and transmitting a notification to the first base station or a second base station in response to determining that the trigger criteria has been satisfied, wherein the notification indicates at least one of that the downlink reference signal has not been received or that the trigger criteria has been satisfied (see column 10 lines 31-37: the access terminal may assign an error metric -trigger criteria- to the missed reference signal event based on reference signal monitoring capabilities of the access terminal ... The access terminal may trigger a radio link failure -notification- based on the assigned error metric), he is not specific whether the link for which the reference signal has been satisfied, e.g., regarding the error metric -trigger criteria- is for an uplink. 
	Lee, in related art, suggests wherein the link for which the reference signal has been satisfied, e.g., regarding the error metric -trigger criteria- is for an uplink (see column 73 lines 19-37: A WTRU may be configured to determine uplink issues if one or more of the specified triggers cause the WTRU to detect Radio Link Failure conditions. For example, the WTRU may determine uplink issues when time T310 or T312 is started or expires. The WTRU may determine uplink issues based on a configured number of consecutive out-of-synch or being in out-of-synch for N TTIs. The WTRU may determine uplink issued based on monitoring the downlink reference signals same or another cell from the uplink LPN node. For example, the WTRU may be performing measurements on reference signals (PSS/SSS, CRS, CSI-RS, DRS, etc.) originating from the LPN node that is also the WTRU's uplink LPN node. The WTRU may detect uplink issues if the measurements in downlink signals falls below a configured threshold. For example, a WTRU may determine uplink issues based on observed downlink signal errors. For example, if the DL BLER is less than, equal to or exceeds a configured threshold, the WTRU may determine uplink errors).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Lee’s teachings in relation to the claimed invention, thus providing means which may detect a channel condition, e.g., by determining a cell with better uplink coverage than a downlink cell and report the channel condition as a decoupled channel condition, e.g., when an uplink cell is identified with uplink coverage better than the downlink cell, as discussed by Lee (see column 1 lines 39-45).
Consider claim 2. Chendamarai Kannan in view of Lee teaches claim 1; and Chendamarai Kannan further suggests initiating, in response to determining that the trigger criteria has been satisfied, transmission of an uplink reference signal (see fig. 4, column 10 lines 22-37: the access terminal may detect a missed reference signal event (e.g., a missed DRS event) associated with a radio link (e.g., radio link 130) established over the shared communication medium. In an aspect, detecting the missed reference signal event may include determining that the access terminal did not detect a reference signal for measuring a quality of the radio link (e.g., a CRS signal) transmitted during the reference signal configuration window (e.g., the DMTC window). At block 404, the access terminal may assign an error metric (e.g., the BLER weight) to the missed reference signal event based on reference signal monitoring capabilities of the access terminal (e.g., the capability of the access terminal 120 to monitor both CRS possibilities). At block 406, the access terminal may trigger a radio link failure based on the assigned error metric; see also column 6 lines 40-43: For LTE operating in licensed spectrum, the periodic DRS signals are used to monitor the quality of the radio link and to trigger a Radio Link Failure (RLF) when operating conditions on the radio link deteriorate").
Consider claim 3. Chendamarai Kannan in view of Lee teaches claim 1; and Chendamarai Kannan further suggests initiating, in response to determining that the trigger criteria has been satisfied, transmission of an uplink reference signal (see fig. 4, column 10 lines 22-37: the access terminal may detect a missed reference signal event (e.g., a missed DRS event) associated with a radio link (e.g., radio link 130) established over the shared communication medium. In an aspect, detecting the missed reference signal event may include determining that the access terminal did not detect a reference signal for measuring a quality of the radio link (e.g., a CRS signal) transmitted during the reference signal configuration window (e.g., the DMTC window). At block 404, the access terminal may assign an error metric (e.g., the BLER weight) to the missed reference signal event based on reference signal monitoring capabilities of the access terminal (e.g., the capability of the access terminal 120 to monitor both CRS possibilities). At block 406, the access terminal may trigger a radio link failure based on the assigned error metric; see also column 6 lines 40-43: For LTE operating in licensed spectrum, the periodic DRS signals are used to monitor the quality of the radio link and to trigger a Radio Link Failure (RLF) when operating conditions on the radio link deteriorate").
Consider claim 4. Chendamarai Kannan in view of Lee teaches claim 1; and Chendamarai Kannan further suggests wherein determining that the trigger criteria has been satisfied comprises determining that the downlink reference signal has not been received during a measurement gap (see fig. 4, column 10 lines 22-37).
Consider claim 5. Chendamarai Kannan in view of Lee teaches claim 1; and Lee further suggests wherein determining that the trigger criteria has been satisfied comprises at least one of: determining that a detection rate of the downlink reference signal is less than a threshold detection rate; determining that the downlink reference signal has not been received within a threshold time of a previous downlink reference signal; or determining that the downlink reference signal has not been received within a threshold number of measurement gaps (see column 44 lines 39-46: The WTRU may feed back measurements for a subset of all configured LPNs. The WTRU may have triggers and thresholds configured to determine the appropriate subset of LPNs for which it may feed back measurements, e.g., to the Macro. For example, a WTRU may report or may only report measurements for LPNs whose frequency and/or time offset may be within an allowable value).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Lee’s teachings in relation to the claimed invention, thus providing means which may detect a channel condition, e.g., by determining a cell with better uplink coverage than a downlink cell and report the channel condition as a decoupled channel condition, e.g., when an uplink cell is identified with uplink coverage better than the downlink cell, as discussed by Lee (see column 1 lines 39-45).
Consider claim 8. Chendamarai Kannan in view of Lee teaches claim 1; and Lee further suggests determining that radio measurement criteria has been satisfied, wherein the radio measurement criteria corresponds to at least one of the electronic device's mobility level, previously received signal strength, signal quality levels for a presently serving cell, or signal quality levels for neighboring cells (see column 21 lines 9-23: A WTRU, such as one that may be in a coupled mode, may measure downlink signals from multiple cells and may select a downlink cell based on predefined criteria, which may include but are not limited to: highest signal strength, RSRP, and/or received SINR, and the WTRU may assume that the uplink cell is the same as the downlink cell. There may be no separate cell search procedure for uplink cell selection. (127) A WTRU, such as one that may be in (or may be considered or may intend to be in) a decoupled mode, may measure downlink signals from multiple cells and select a downlink cell based on predefined criteria, which may include but are not limited to: signal strength, RSRP, RSRQ, and/or received SINR (e.g., highest signal strength, RSRP, RSRQ, and/or received SINR)).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Lee’s teachings in relation to the claimed invention, thus providing means which may detect a channel condition, e.g., by determining a cell with better uplink coverage than a downlink cell and report the channel condition as a decoupled channel condition, e.g., when an uplink cell is identified with uplink coverage better than the downlink cell, as discussed by Lee (see column 1 lines 39-45).
Consider claim 9. Chendamarai Kannan in view of Lee teaches claim 8; and Chendamarai Kannan further suggests wherein initiating transmission of the uplink reference signal is in further response to determining that the radio measurement criteria has been satisfied (see column 13 lines 58-67 through column 14 lines 1-15).
Consider claim 10. Chendamarai Kannan in view of Lee teaches claim 1; and Chendamarai Kannan further suggests wherein the notification at least one of: informs the first base station or the second base station of reduced measurement capability due to no measurement report or incomplete measurement report. informs the first base station or the second base station that the electronic device has initiated transmission of the uplink reference signal or will be initiating transmission of the uplink reference signal; or comprises a request to initiate transmission of an uplink reference signal (see column 13 lines 58-67 through column 14 lines 1-15; column 14 lines 54-64; column 15  lines 39-41).
Consider claim 13. Chendamarai Kannan in view of Lee teaches claim 1; and Chendamarai Kannan further suggests wherein the first base station is a neighboring base station, and the second base station is a serving base station (see column 6 lines 19-39).
Consider claim 14. Chendamarai Kannan in view of Lee teaches claim 1; and Chendamarai Kannan further suggests wherein the first base station is a neighboring base station, and the second base station is a serving base station (see column 6 lines 19-39).
Consider claim 15. Chendamarai Kannan in view of Lee teaches claim 1; and Chendamarai Kannan further suggests an electronic device comprising a wireless interface and a control circuit configured to carry out the method of claim 1 (see claim 5 element 120).
Claim 16 claims a base station performing a method corresponding to the method executed by the electronic device of claim 1; therefore, similar rejection rationale applies.
Consider claim 17. Chendamarai Kannan in view of Lee teaches claim 16; and Chendamarai Kannan further suggests wherein the notification at least one of: informs the first base station or the second base station of reduced measurement capability due to no measurement report or incomplete measurement report. informs the first base station or the second base station that the electronic device has initiated transmission of the uplink reference signal or will be initiating transmission of the uplink reference signal; or comprises a request to initiate transmission of an uplink reference signal (see column 13 lines 58-67 through column 14 lines 1-15; column 14 lines 54-64; column 15  lines 39-41).
Consider claim 19. Chendamarai Kannan in view of Lee teaches claim 16; and Lee further suggests providing permission to the electronic device to initiate transmission of the uplink reference signal; monitoring for uplink reference signals; or informing one or more neighboring base stations to perform uplink-based mobility measurements (see column 73 lines 23-25: The WTRU may determine uplink issued based on monitoring the downlink reference signals same or another cell from the uplink LPN node).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Lee’s teachings in relation to the claimed invention, thus providing means which may detect a channel condition, e.g., by determining a cell with better uplink coverage than a downlink cell and report the channel condition as a decoupled channel condition, e.g., when an uplink cell is identified with uplink coverage better than the downlink cell, as discussed by Lee (see column 1 lines 39-45).
Consider claim 25. Chendamarai Kannan in view of Lee teaches claim 16; and Lee further suggests determining whether to handover the electronic device to a neighboring base station based on the uplink reference signal (see column 8 lines 4-8: Each of the eNode-Bs 160a, 160b, 160c may be associated with a particular cell (not shown) and may be configured to handle radio resource management decisions, handover decisions, scheduling of users in the uplink and/or downlink, and the like).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Lee’s teachings in relation to the claimed invention, thus providing means which may detect a channel condition, e.g., by determining a cell with better uplink coverage than a downlink cell and report the channel condition as a decoupled channel condition, e.g., when an uplink cell is identified with uplink coverage better than the downlink cell, as discussed by Lee (see column 1 lines 39-45).
Consider claim 26. Chendamarai Kannan in view of Lee teaches claim 16; and Chendamarai Kannan further suggests wherein the step of determining that the communication channel is occupied and that the downlink reference signal should not be transmitted, is part of a listen-before-talk (LBT) procedure for use of shared spectrum (see column 5 lines 13-21).
Consider claim 27. Chendamarai Kannan in view of Lee teaches claim 16; and Lee further suggests a base station comprising a wireless interface and a control circuit configured to carry out the method of claim 16 (see figures 1C-1E).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Lee’s teachings in relation to the claimed invention, thus providing means which may detect a channel condition, e.g., by determining a cell with better uplink coverage than a downlink cell and report the channel condition as a decoupled channel condition, e.g., when an uplink cell is identified with uplink coverage better than the downlink cell, as discussed by Lee (see column 1 lines 39-45).
Claim 28 claims a system comprising a base station performing a method corresponding to the method executed by the electronic device of claim 1; therefore, similar rejection rationale applies.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Chendamarai Kannan et al., US 10674389 B2, hereinafter “Chendamarai Kannan,” in view of Lee et al., US 11470619 B2, hereinafter “Lee,” as applied to claim 16, further in view of Vargantwar et al., US 8107961 B1, hereinafter “Vargantwar.”
Consider claim 23. Chendamarai Kannan in view of Lee teaches claim 16, but is 
silent regarding a first frequency, and the one or more actions comprise re-allocating the electronic device to a second frequency.
	Vargantwar, in related art, i.e., performing handoff, discloses transferring communications of the first access terminal in the first coverage area from the first channel band to the second channel band using the reallocated particular identifier (see column 21 lines 15-18: transferring communications of the first access terminal in the first coverage area from the first channel band to the second channel band using the reallocated particular identifier).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Vargantwar’s teachings in relation to the claimed invention, thus providing access terminals operating in systems of different protocols, which may be capable of communication with either or both protocols, and may further be capable of handing off between them, in addition to being able to hand off between various configurations of coverage areas, as discussed by Vargantwar (see column 1 lines 64-67). 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Chendamarai Kannan et al., US 10674389 B2, hereinafter “Chendamarai Kannan,” in view of Lee et al., US 11470619 B2, hereinafter “Lee,” as applied to claim 16, further in view of Gopal et al., US 9277430 B2, hereinafter “Gopal.”
Consider claim 24. Chendamarai Kannan in view of Lee teaches claim 16, but is silent regarding prolonging a measurement gap.
Gopal, in related art, discloses prolonging a measurement gap (see column 13 lines 49-64: For instance, in an example of an implementation aspect, which should not be construed as limiting, when the duration/periodicity of network configured measurement gap 374 is 10 ms/80 ms, gap configuring component 249 may modify the start and/or the end of a respective network configured measurement gap 372 occurring within time limit 142 to increase the duration. In other words, since one target RAT frequency measurement 150, e.g., one Long-Term Evolution Time-Division Duplex (LTE-TDD) frequency RSRP/RSRQ measurement, which may take 30 ms, may not be completed within measurement gap duration 374 of network configured measurement gap 372 of according to the duration/periodicity configuration of 10 ms/80 ms, gap configuring component 249 may extend measurement gap duration 374 by 20 ms to define new measurement gap 148 having calculated measurement gap duration 146).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Gopal’s teachings in relation to the claimed invention, thus providing means so that by utilizing measurement gap extending component 422, the measurement gap may be extended by 20 ms to a total of 30 ms, and as such, UE 114 may be able to complete the target RAT frequency measurement 150 in one shot, e.g., in a single, continuous new measurement gap 148, in order to expedite an inter-RAT handover, as discussed by Gopal (see column 14 lines 2-7).
	Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., uplink beam, downlink beam, and radio link monitoring.
	US 20220225188 A1	US 11363663 B2		US 20220131664 A1
US 10945288 B2		US 10880761 B2		US 20200374728 A1
US 10750569 B2		US 20190313264 A1	US 20180278467 A1
US 20180269962 A1	US 20180191422 A1	US 10601492 B2
US 11171708 B2		US 20160192376 A1	US 20150296487 A1
US 9913262 B2		US 8676204 B2		US 8537803 B2
US 9113340 B2		US 8023955 B2		
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.     
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
October 12, 2022